Citation Nr: 0737173	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-24 322	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to a higher initial rating for status-post 
left hip arthroplasty, evaluated as 70 percent disabling from 
December 27, 2001.

3.  Entitlement to an effective date earlier than December 
27, 2001, for the award of service connection for status-post 
left hip arthroplasty.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his brother


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

This case was remanded by the Board in an action dated in 
August 2005.  Following the Board's remand, service 
connection was granted for residuals of left hip arthritis, 
rated as 70 percent disabling.  This was done by the RO in 
Cleveland, Ohio in June 2006.  

In September 2006, the veteran filed a notice of disagreement 
with the 70 percent rating and with the effective date of the 
award of service connection.  Thereafter, the case was 
referred to the Indianapolis RO from Cleveland so that an 
issue referred to the originating agency by the Board in 
August 2005 could be addressed.  No such action by the RO 
appears in the claims file.  In September 2007, the Board 
returned the case to the Indianapolis RO for this same 
purpose, but nothing appears in the claims file after that.  
(The Indianapolis RO returned the file to the Board on 
October 22, 2007.)  Because a statement of the case is 
required to respond to the September 2006 notice of 
disagreement, these issues will be remanded.  

In its August 2005 action, the Board referred an informal 
claim for compensation under 38 U.S.C.A. § 1151, or for 
secondary service connection, for the veteran's diagnosed 
hepatitis C.  As the record indicates that there has been no 
development on this claim, it is again referred to the RO for 
appropriate action.  A claim for award of additional 
compensation based on the presence of a dependent spouse is 
also referred to the RO.  This claim was made when the 
veteran filed his notice of disagreement in September 2006.


FINDING OF FACT

The veteran does not have a low back disability that is 
related to his military service.


CONCLUSION OF LAW

The veteran does not have a low back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and May 2002, January 2004, and August 2005.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claim, any timing 
errors have been cured in the process of the previous remands 
and RO subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO 
also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of its reviews of issue on appeal and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service records and service medical records (SMRs), and VA 
and private medical records, and secured examinations in 
furtherance of his claim.  VA has no duty to inform or assist 
that was unmet.

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Disability that is proximately due to or 
the result of a service-connected disease or injury is 
considered service connected, and when thus established, this 
secondary condition is considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Also, arthritis may be 
presumed to have been incurred in or aggravated by active 
military service if shown to a compensable degree within a 
year of separation from qualifying service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The veteran is currently diagnosed with chronic degenerative 
changes of the lumbar spine, evidenced by some limitation of 
motion enforced by pain on motion.  X-rays taken in February 
2006 revealed extensive bridging osteophytes throughout the 
lumbar spine, bilateral L5 spondylolysis with no significant 
spondylolisthesis demonstrated, and that the intervertebral 
disc spaces are well preserved.  The veteran contends that he 
should be service connected for his back disability for 
either one of two reasons.  

First, he contends that he injured his back while enroute to 
Vietnam on a troop transport ship and that, as a result of 
this injury he was bedridden for two weeks.  He also contends 
that he further injured his back while unloading ammunition 
on arrival in Vietnam, and that as a result of these injuries 
he was put on permanent light duty until he was discharged 
from service.  He contends that the portions of his SMRs that 
should show the shipboard injury and the resultant two weeks 
in bed, as well as the permanent light duty assignment, are 
missing.  In support of this contention, the veteran points 
to a March 1966 memorandum authored by the commanding officer 
of the veteran's unit in Vietnam that states that the veteran 
had no medical records with that unit because they were 
misplaced back in the United States before the unit deployed 
to Vietnam.  

The Board notes, however, that those records must 
subsequently have been found because they are of record.  
They contain the veteran's pre-induction and induction 
examination reports, treatment records from September and 
October 1964, and for the period from March 1965 to March 
1966, the month before he separated from service, as well as 
the report of his separation examination.  Also of record are 
the veteran's service records that show he arrived in Vietnam 
on or about September 4, 1965.  Thus, the Board is satisfied 
that the veteran's SMRs for the period during which the 
veteran avers he injured his back aboard ship and was awarded 
a permanent light duty chit are all of record.  While those 
records show recurrent complaints beginning in late September 
1965 in Vietnam related to his now service-connected left hip 
disability, they contain no evidence of a fall aboard ship, 
no evidence of a back injury in Vietnam, and no evidence of 
being placed on permanent light duty status.  

In light of the foregoing, the veteran finds that there is no 
medical evidence of record of in-service incurrence or 
aggravation of a back injury or disease.  Moreover, the Board 
finds that there is no continuity of symptomatology related 
to any in-service back injury or disease.  While the record 
reflects that the veteran complained of back pain in his 
post-service civilian job, the record also shows that the 
veteran had a long history of back injury and pain related to 
his civilian work, and in fact was granted a disability 
retirement in March 1997.  Finally, there is no medical 
evidence of a nexus between the veteran's current low back 
disability and any in-service disease or injury.  

In sum, while there is medical evidence of a current 
disability, there is no medical evidence of any related in-
service incurrence or aggravation of an injury or disease and 
no medical evidence of a nexus between the current disability 
and any in-service disease or injury.  There is also no 
evidence of continuity of symptomatology related to any 
disease or injury known to have occurred in service.  
Accordingly, service connection of a direct basis it thus not 
warranted.  

The veteran also contends that his low back disability is 
secondary to his service-connected left hip disability.  In 
support of this contention, he points to an August 1996 
treatment note authored by C.L., M.D., the veteran's 
orthopedist who began treating the veteran while he was a 
resident in a VA medical facility, and who continued to 
follow him in private practice.  Dr. L.'s August 1996 
treatment note says in pertinent part "The patient has 
noticed several problems.  He has had rather severe 
persistent back pain and decreased mobility secondary to his 
total hip arthroplasty. . . The patient has some form of 
inflammatory process, resulting in his rather severe 
arthritic changes and ankylosis of the thoracic spine.  He is 
also developing cervical ankylosis and has had a marked loss 
of motion in the left hip.  All of these conspire to 
significantly limit his ability to tolerate lifting and 
bending."  

The veteran contends that this statement from Dr. L. 
constitutes a medical nexus opinion tying the veteran's low 
back inflammatory process to his left hip disability.  
However, Dr. L.'s statement could as easily be read to mean 
that the veteran has persistent back pain, and also has 
decreased mobility secondary to his total hip arthroplasty.  
The latter interpretation is supported by a April 1994 letter 
from Dr. L. to the Social Security Administration (SSA).  In 
this letter, Dr. L. recounted the veteran's left hip history, 
including the arthroplasty.  It was noted that the veteran 
recently had begun having more pain with extended ambulation 
and stiffness and pain at night.  No mention was made of any 
back complaints or disability in relation to either his left 
hip disability or his recent difficulties with ambulating.  

In any event, the Board finds that, even if Dr. L.'s August 
1996 treatment note is interpreted as conveying an opinion 
that the veteran's low back disability is related to his 
service-connected left hip disability, such an opinion is of 
limited value because it did not include any clinical data or 
other rationale in support of the opinion.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  

As noted, the veteran was afforded an orthopedic examination 
in February 2006.  In addition to examining the veteran's 
left hip, the examination included an evaluation of the 
veteran's low back disability and provided a requested 
medical nexus opinion.  The examiner noted that the veteran 
stated that he gets low back pain, described as occurring in 
the small of the back.  He described no radicular type 
symptoms, and denied any bowel or bladder incontinence or any 
focal neurological deficits.  Examination revealed 
significant limitation to range of motion of the spine.  
There were no paraspinal musculature spasms.  There appeared 
to be some generalized de-conditioning of both lower 
extremities, though his quadriceps, hamstrings, dorsiflexion, 
plantar flexion, and EHL function appeared to be intact.  He 
had 2+ deep tendon reflexes of the bilateral lower 
extremities of the patellar and Achilles tendons.  

This examiner opined that the veteran's low back disability 
was less than likely as not related to his hip disability 
and/or his military duties.  The examiner's rationale was 
that the veteran's current lumbar spine disability is more 
consistent with chronic degenerative changes than with an 
etiology related to his service-connected left hip 
disability.  

Even interpreting Dr. L.'s August 1996 treatment note in the 
fashion most beneficial to the veteran's interests, that is, 
that Dr. L. believes that the veteran's severe persistent 
back pain and decreased [back] mobility is secondary to his 
total hip arthroplasty, the Board finds that the VA 
examiner's opinion warrants more weight.  The Board reaches 
this conclusion not because Dr. L.'s statement is ambiguous, 
but because it is not supported by any clinical data or 
rationale.  Bloom, supra.  The February 2006 VA examiner's 
opinion, on the other hand, is supported by the rationale 
that the veteran's current lumbar spine disability is more 
consistent with chronic degenerative changes than with his 
left hip disability or with any of the veteran's military 
duties.

The Board acknowledges the veteran's contention that his 
current low back disability is related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the etiology of this disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1) (2007).  Consequently, the veteran's own 
assertions as to the etiology of his low back disability have 
no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current low back disability is not traceable to 
disease or injury incurred in or aggravated during active 
military service.


ORDER

Entitlement to service connection for a low back disability 
is denied.


REMAND

As noted in the introduction to this decision, service 
connection for status-post left hip arthroplasty was granted 
in June 2006.  A 70 percent rating was awarded, effective 
from December 27, 2001.  The veteran filed a notice of 
disagreement in September 2006, which has not been acted on 
by the originating agency (unless such an action was recorded 
in a temporary folder that the Board has not been made 
given.)  Absent evidence of issuance of a statement of the 
case following receipt of the notice of disagreement, a 
remand is required.  Manlincon v. West, 12 Vet. App. 238, 240 
(1999).  

The remaining issues are therefore REMANDED for the following 
actions:

The AOJ should issue a statement of the 
case on the questions of entitlement to a 
higher initial rating for status-post 
left hip arthroplasty and entitlement to 
an earlier effective date for the award 
of service connection.  If, and only if, 
the veteran files a substantive appeal, 
the case should be returned to the Board.  

No action is required of the veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


